NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

AZIZI ANSARI,                                   No. 20-17435

                Plaintiff-Appellant,            D.C. No. 4:20-cv-00164-RM-PSOT

 v.
                                                MEMORANDUM*
FELIPE MARTINEZ, Warden, FCI Safford;
et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Rosemary Márquez, District Judge, Presiding

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Federal prisoner Azizi Ansari appeals pro se from the district court’s

judgment dismissing his action alleging claims under the Federal Tort Claims Act

(“FTCA”) and Bivens claim. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo a dismissal for failure to state a claim under 28 U.S.C. § 1915A(a).


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Hamilton v. Brown, 630 F.3d 889, 892 (9th Cir. 2011). We affirm.

      The district court properly dismissed Ansari’s FTCA claim as time-barred

because he asserted the claim more than six months after the federal agency denied

his claim. See 28 U.S.C. § 2401(b) (“A tort claim against the United States shall

be forever barred . . . unless action is begun within six months after the date of

mailing, by certified or registered mail, of notice of final denial of the claim by the

agency to which it was presented.”).

      The district court properly dismissed Ansari’s Eighth Amendment claims

because, even if a Bivens remedy is available for these claims, Ansari failed to

allege facts sufficient to state a plausible claim. See Hebbe v. Pliler, 627 F.3d 338,

341-42 (9th Cir. 2010) (although pro se pleadings are to be liberally construed, a

plaintiff must present factual allegations sufficient to state a plausible claim for

relief); see also Farmer v. Brennan, 511 U.S. 825, 834, 837 (1994) (to challenge

his conditions of confinement, a prisoner must show both that he was subjected to

a sufficiently serious deprivation and that defendants knew of and disregarded an

excessive risk to his health or safety); Schwenk v. Hartford, 204 F.3d 1187, 1196

(9th Cir. 2000) (an Eighth Amendment cruel and unusual punishment claim

requires punishment which is “offensive to human dignity” (citation omitted)).

      AFFIRMED.




                                           2                                     20-17435